FRIEDLANDER, Judge,
dissenting.
I respectfully dissent from the Majority’s determination that the evidence was *1272inadequate to prove M.W. and D.D. were CHINS.
We all agree that the CHINS adjudications were based upon the trial court’s determination that Davis has an alcohol problem and that she physically abused her sons. Davis argues, and the Majority agrees, that the MCDCS presented no evidence to substantiate its allegations against Davis. As the Majority puts it, “the record is devoid of any credible evidence that Davis had physically harmed her sons or that she abused alcohol as set forth in the CHINS petition.” Op. at 1271. I will briefly explain why I conclude otherwise.
First, in its evaluation of the evidence, the Majority notes that (1) Gunn did not actually see Davis abuse alcohol, (2) Davis “flatly denied” abusing alcohol or her children, op. at 1270, and (3) D.D. and M.W. denied their mother abused them or alcohol. Of course, this is not proof that Davis had an alcohol problem, but neither is it proof that she did not. For purposes of this review, it is neither surprising nor relevant that Davis and her children denied that she has an alcohol problem or that she had abused them. In fact, Davis’s, M.W.’s and D.D.’s accounts should not be considered here because (a) our standard of review constrains us to focus only on the evidence supporting the judgment, see Perrine v. Marion County Office of Child Servs., 866 N.E.2d 269 (Ind.Ct.App.2007), and, more importantly, (b) the trial court expressly found them to be incredible. See In re A.H., 751 N.E.2d 690, 695 (Ind.Ct.App.2001) (“[w]e neither reweigh the evidence nor reassess the credibility of the witnesses”) (emphasis supplied), trans. denied. The evidence upon which this review must focus is the testimony of the MCDCS investigator assigned to this case, Cha Mia Gunn.
Gunn testified about the history of MCDCS and law enforcement involvement with Davis’s household. The MCDCS had received four separate reports about the household, three of them concerning Davis’s use and abuse of alcohol. The first of those reports involved a physical altercation between Davis and her sons, which allegedly occurred while she was intoxicated. Gunn investigated the report shortly after the incident and found corroborative evidence, i.e., bruises on Davis, which Davis stated were inflicted by D.D., who was charged with battery in connection with the episode. Gunn also testified that D.D. and M.W. had been removed from Davis’s custody at some point in the relevant time period and that D.D. had been placed in foster care by the juvenile court in relation to a delinquency matter. At the time, Davis was living with her brother in a home clearly inadequate to raise her sons, as the dwelling was sparsely furnished and without a functioning refrigerator. Davis acknowledged to Gunn that she did not then have a home of her own, but claimed that she was working toward attaining one. Finally, the children were at some point temporarily removed from Davis’s care because of her failure to participate in court-ordered services.
Mindful that the resolution of a civil juvenile proceeding such as a CHINS action focuses on the best interests of the child, not on guilt or innocence as in a criminal proceeding, see In re D.H., 859 N.E.2d 737 (Ind.Ct.App.2007), I believe the foregoing is sufficient to carry the State’s burden. That is, I believe the MCDCS proved by a preponderance of the evidence that M.W.’s and D.D’s physical or mental condition are seriously endangered as a result of Davis’s alcohol abuse and her inability, refusal, or neglect to supply them with necessary shelter and supervision, and that Davis is unlikely to supply such without the coercive intervention of the *1273court. See Ind. Code Ann. § 31-34-1-1 (West, PREMISE through 2006 Second Regular Session). I would affirm the trial court.